

116 HRES 971 IH: Commemorating the 35th anniversary of broadcasting to Cuba.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 971IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Diaz-Balart submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 35th anniversary of broadcasting to Cuba.Whereas the Radio Broadcasting to Cuba Act passed by a wide margin in the House of Representatives on September 29, 1983, and passed with strong voice vote support in the Senate on September 12, 1983;Whereas upon signing the Radio Broadcasting to Cuba Act into law on October 4, 1983, President Ronald Reagan said that the law responds to an important foreign policy initiative of my administration: to break Fidel Castro’s monopoly on news and information within Cuba and further explained that the purpose of providing impartial news to the Cuban people was so that they will be in a better position to make Cuba’s leaders accountable for their conduct in foreign policy, economic management, and human rights;Whereas radio service into Cuba was named Radio Marti after renowned 19th century Cuban patriot Jose Marti;Whereas, on May 20, 1985, the 83rd anniversary of Cuba’s Independence Day, Radio Marti began its first broadcast into Cuba;Whereas, in 1990, the Congress passed and President George H.W. Bush signed into law a bill expanding broadcasting to include television through the Television Broadcasting to Cuba Act, and Television Marti broadcasting began later that year;Whereas President William Jefferson Clinton signed into law the Omnibus Consolidated Rescissions and Appropriations Act of 1996, which required the relocation of the Office of Cuba Broadcasting from Washington, DC, to south Florida;Whereas the Office of Cuba Broadcasting was relocated to Miami, Florida, in 1998, ahead of schedule and under budget;Whereas United States broadcasts to Cuba were initiated to pierce the Castro regime’s information blockade to provide timely and reliable information to the Cuban people;Whereas the Office of Cuba Broadcasting oversees Radio and Television Martí;Whereas Radio and TV Martí are a multimedia hub of news, information, and analysis that provide the people of Cuba with interactive programs 7 days a week through satellite television and shortwave and AM radio, as well as through flash drives, emails, DVDs, and SMS text;Whereas Radio and TV Martí aim to inform and engage the people of Cuba by providing credible news and information that encourages freedom and democracy;Whereas the Office of Cuba Broadcasting uses shortwave, medium wave, direct-to-home satellite, satellite radio, internet, social media, flash drives, and DVDs to help reach audiences in Cuba;Whereas the Office of Cuba Broadcasting provides a critical service by connecting Cubans across provinces, and linking Cuban pro-democracy activists with an expanding worldwide network of activists engaged in their own struggles for freedom and human rights in their respective countries;Whereas Karen Caballero of Radio and TV Martí received the David Burke Award in 2012 for her inspired coverage of the Lights of Liberty Flotilla, a small group of boats with a mission to sail across the Florida Strait to bring attention to the solidarity between Cuban exiles and those on the island, and to the human rights abuses perpetrated by the regime in Cuba;Whereas, in 2017, Television Martí’s Alas de Libertad (Wings of Freedom), which documented activities of the Brigade 2506 Air Force division during the 1961 Bay of Pigs invasion, received the Suncoast Regional Emmy Award from the National Academy of Television Arts & Sciences;Whereas, on July 14, 2011, independent journalist and former political prisoner Jose Daniel Ferrer said, the particular stories, the news selected for A Fondo [a joint Voice of America and Radio Marti program], is what gives the show its quality, very professional. I listened to the show in prison on a daily basis.;Whereas, on May 30, 2013, Berta Soler, leader of the pro-democracy group the Ladies in White, stated while visiting the Office of Cuba Broadcasting while appearing on the Con Voz Propia (In Their Own Voice) program, I feel like I am home. I wake up [in Cuba] with this show every morning, and I can’t believe I am here!; andWhereas, on August 13, 2013, Afro-Cuban activist and former political prisoner Jorge Luis García-Pérez stated, In the 17 years that I spent behind bars, Radio Martí was, at times, my everything. It was my lifeline.: Now, therefore, be itThat the House of Representatives—(1)recognizes the vital role that broadcasting to Cuba serves in providing uncensored, outside information to the Cuban people over the past 35 years;(2)honors the journalists, programming editors, technical support, and many other employees at Radio and TV Martí, administered through the Office of Cuba Broadcasting, for their steadfast commitment, hard work, and dedication to informing the Cuban people;(3)remembers the deep and lasting contributions that broadcasting to Cuba has provided to the Cuban people in bolstering Cuba’s pro-democracy movement; and(4)celebrates the United States policy of promoting democracy and providing outside information to some of the most of the repressed parts of the world.